Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
20, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00450-CV


          TEXAS PHARMOMEDICAL EXPORTS INC., Appellant

                                        V.

      MICHELLE T. WANG, INDIVIDUALLY AND D/B/A WANG &
         COMPANY CPA'S AND WANG G.P. INC., Appellees

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-52001


                         MEMORANDUM OPINION

      This is an appeal from a judgment purporting to be a final summary
judgment signed May 10, 2019. Appellant filed a timely notice of appeal of the
May 10, 2019 judgment.

      On June 18, 2019, in response to a timely-filed motion for reconsideration,
the trial court vacated its May 10, 2019 judgment and signed an “interlocutory
summary judgment.” The June 18, 2019 summary judgment disposed of some but
not all claims in the lawsuit. Appellant filed a motion in this court requesting that
we “return jurisdiction of this case to trial court,” given that the trial court vacated
the May 10, 2019 judgment that prompted this appeal. We construe appellant’s
motion as a motion to dismiss and grant appellant’s motion because we lack
jurisdiction over the June 18, 2019 interlocutory summary judgment.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When judgments do not dispose of all
pending parties and claims, they remain interlocutory and unappealable until a
final judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). Here, the trial court’s
June 18, 2019 interlocutory summary judgment does not dispose of all claims of all
parties. Our record otherwise contains no appealable final judgment, and no
statutory exception applies. Accordingly, we lack jurisdiction, and we order this
appeal dismissed.

                                    PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.




                                           2